Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no teaching in the prior art of a cover window and a method of making a cover window with a film body and a shielding layer which is formed on only the edges of the film layer, and the layers are then bent together. There is also no proper motivation in the art of cover windows to make a combination that would teach all of these limitations.

The closest prior art is Wu (JP-2012006381), which teaches a method of making a cover window with a bent film layer. However Wu does not teach a shielding layer that is formed only on the edges of the film layer.

While one of ordinary skill in the art could attempt to use Arnold (US-20020071840) and Cites (US-20130164483) to modify Wu and teach the limitations of the shielding layer formed on the film body and the two layers being bent together, this combination is still missing the limitation that the shielding layer is formed only on the edges of the film layer.

Other notable pieces of art are Griebel (DE-10013410), which has specific layers formed only on the edges of a film layer, and Meier (NL-7708671), which teaches a protective layer formed on the edges of a main layer. However, neither of these two references are able to be combined with Wu using proper motivation to teach the missing limitation of the shielding layer only being formed on the edges of the film layer for a cover window, as they are not in the same field of art and there is no motivation provided in either reference to combine them. Since the limitation is missing in the art and there is no proper method to modify Wu in view of Arnold and Cites to reach that combination, the application is allowable in view of the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384.  The examiner can normally be reached on M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748